 

 

* ”

A
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case f= i i. r= D

URW JUL 12 2021

 
  
  
   

 

UNITED STATES DISTRICT C
SOUTHERN DIST er OF On iO) MTA

UNITED STATES OF AMERICA JUDGMENT IN EPUTY
Vv. (For Offenses Committed On or After November 1, 1987)

JESUS REYES-FELIX (1}

 

Case Number: 3:19-CR-03330-CAB

Richard Brian Rodriguez, CJA
Defendant’s Attorney

 

USM Number 65626-112

Oo -
THE DEFENDANT:
pleaded guilty to count(s) One (1) of the Information

 

LJ was found guilty on count(s)

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section / Nature of Offense Count

8:1324(a)(2)(B)Gi); 18:2 - Attempted Bringing in Aliens for Financial Gain (Felony); Aiding and

Abetting (Felony) 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

[1] The defendant has been found not guilty on count(s)

 

ZX] Count(s) 2-8 are dismissed on the motion of the United States.

 

hb] Assessment: $100.00 waived.

>] JVTA Assessment*: $ 5,000 waived.

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

X! No fine L] Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

July 9, 2021)

Date of “7s of Sentence
g "

HON. CATHY ANN BENCIVENGO
UNITED STATES DISTRICT JUDGE

 

 

 

 

 
 

4 .
>

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

 

DEFENDANT: JESUS REYES-FELIX (1) Judgment - Page 2 of 2
CASE NUMBER: 3:19-CR-03330-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
TIME SERVED (707 Days).

OO

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
O at A.M. on

 

 

L] as notified by the United States Marshal.

The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

CL] onor before

C1 asnotified by the United States Marshal.

1 as notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

at

Defendant delivered on to

 

, with a certified copy of this judgment.

 

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:19-CR-03330-CAB
